                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


ANTJUANLOVE,

             Plaintiff,

      V.                                                CV 119-003


WELLS FARGO,NA,

             Defendant.



                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES AS MOOT the renewed informa pauperis motion,(doc. no. 10), DISMISSES this

case without prejudice, and CLOSES this civil action.

      SO ORDERED this !              day of March,2019, at Augusta, Georgia.



                                                        hall;CHIEF JUDGE
                                         UNITED^
                                               ;tates district judge
                                             UTliER
                                                 ERN DISTRICT OF GEORGIA
